Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the RCE filing of 11-10-2021. Claims 1-2 and 4-18 are pending and have been considered below:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Method and system for initiating a conversation between users through a computer agent based on profile and interest of the user” IP.com 9-9-2015 “IP” pages 1-2 in view of Cowing et al. (“Cowing” 20070124721 A1), Harper et al. (“Harper” 20150169336 A1) and Ptucha et al. (“Ptucha” 20130204707 A1).

Claim 1: Ip discloses an information processing system comprising: a storage configured to store information about an agent capable of dialogue with a user (Paragraphs 5 and 11); 
a communication interface configured to receive a message from the user from a client terminal, and also replies to the client terminal with a response message (Paragraphs 5 and 11; reply to user);
receive information corresponding to a dialogue between the specific agent and the user (Paragraphs 3-5; dialogue between an agent and a user gathers information);
Ip may not explicitly disclose a plurality of agents each agent having different attributes; 
A processor configured to select a specific agent from the plurality of agents, according to an instruction from the user,
specify a partner user who has the highest similarity to the attributes of the user agent among a plurality of actually existing partner users by comparing the attributes of the user agent and attributes of the plurality of actually existing partner users; and notify a user of the existence of the partner user at a predetermined timing.
Cowing is provided because it discloses a plurality of agents with different attributes (Paragraphs 9 and 33; each user has an agent with different information). The agent looks for partners that most resemble matches and further provides indication of potential match based on a parameter (Paragraphs 28-30, 69 and 79; agent initiates a match based on information such as attributes including date and time). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to a known device ready for improvement and provide a plurality of agents for initiating matches in the system of Ip. One would have been motivated to provide the plurality of agents for a customized experience improving user’s interaction.    
Ip may not explicitly disclose record attributes of the specific agent updated according to the dialogue between the specific agent and the user as attributes of a user agent. Ip discloses saving contributions of a conversation (Paragraph 12) for making determinations of interest level (Paragraphs 8-9). Harper is further disclosed to provide recording attributes from a conversation with an agent (assistant) and updating an agent (profile) based on the dialog history (Paragraph 150). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to a known device ready for improvement and provide an updated additional agent/profile through a dialogue in Ip. The combination allows for the update of specific agents/profiles and therefore would provide a more customized experience improving user’s interaction. 
Further, regarding update the attributes of the user agent to be similar to attributes of the partner user has the highest similarity to the attributes of the user agent among the plurality of actually existing partner users.
Cowing discloses providing an agent with attributes about the matched user agent with items including image association or logo information, the information presented is specific to an actual user (i.e. dating agent) (Paragraphs 81 and 97-98);
Additionally, Ptucha is provided because it discloses avatars/agents that have attributes modified to match a corresponding controlling user (abstract and Paragraphs 47 and 49-50). This functionality incorporated with Cowing provides a capability to modify attributes of an avatar to match a selected/controlling user in order to change appearance or behavior. The additional modifiable attributes could change characteristics of agents in Cowing.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to a known device ready for improvement and provide modification of an avatar to mirror attributes in the modified Ip. The combination allows for the update of specific agents/profiles and therefore would provide a more customized interaction improving user’s experience. 
Claim 2: Ip, Cowing, Harper and Ptucha disclose an information processing system according to claim 1, wherein the processor is configured to: record the attributes of the specific agent updated to be closer to attributes of the user as the attributes of the user agent, and select the partner user who has the highest similarity to the attributes of the user agent among the plurality of actually existing partner users on a fixed interval, and in a case in which a same person is selected a predetermined number of times, specify the person as the partner user (Cowing: Paragraphs 34, 36 and 97-98 (dating agent for users); threshold met and Harper: Paragraphs 28-30, 69 and 79; attributes of agent). 
Claim 4: Ip, Cowing, Harper and Ptucha disclose an information processing system according to claim 2, wherein when the partner user who has the highest similarity to the attributes of the user agent among the plurality of actually existing partner users is the same for a fixed period, the attributes of the user agent are updated according to the attributes of the partner user (Cowing: Paragraphs 28-30, 69 and 97-98; attributes updated such location are determined however if the location is not within a proximity no match is found (match must be in possible similar location for a period)). 
Claim 5: Ip, Cowing, Harper and Ptucha disclose an information processing system according to claim 4, wherein the attributes of the plurality of actually existing partner users are acquired from an external apparatus (Cowing: Paragraph 28-29; system polls network for matches (network considered external from device)). 
Claim 6: Ip, Cowing, Harper and Ptucha disclose an information processing system according to claim 4, wherein if a closeness between the user and the user agent exceeds a threshold value, the processor is configured to notify the user of the existence of the partner user (Ip: Paragraph 8; score of interest and Cowing: Paragraph 36, 77 and 85; threshold). 
Claim 7: Ip, Cowing, Harper and Ptucha disclose an information processing system according to claim 6, wherein the processor is configured to further notify the partner user of an existence of the user (Ip: Paragraph 5 and Cowing: Figures 2a-b and Paragraph 36). 
Claim 8: Ip, Cowing, Harper and Ptucha disclose an information processing system according to claim 7, wherein if a request signal indicating a desire to meet is received from both the user and the partner user, the processor is configured to provide a scenario of a meeting to the user (Ip: Paragraph 5 and Cowing: Paragraph 74-75). 
Claim 9: Ip, Cowing, Harper and Ptucha disclose an information processing system according to claim 8, wherein if a notification indicating a commencement of a relationship with the partner user is received from the user, the processor is configured to control to transmit a congratulatory message to the user, and also to remove an agent application on the client terminal (Ip: Paragraph 5; conversation affirmed and agent removed). 
Claim 10: Ip, Cowing, Harper and Ptucha disclose an information processing system according to claim 1, wherein the attributes are at least one of profile information, preference information, personality information, ideal profile condition information, and ideal personality information (Ip: Paragraphs 3 and 5-6 and Cowing: Paragraph 29; set of parameters). 
Claim 11 is similar in scope to claim 1 and therefore rejected under the same rationale. 
Claim 12 is similar in scope to claim 6 and therefore rejected under the same rationale. 
Claim 13 is similar in scope to claim 8 and therefore rejected under the same rationale. 
Claim 14 is similar in scope to claim 9 and therefore rejected under the same rationale. 
Claim 15 is similar in scope to claim 10 and therefore rejected under the same rationale. 
Claim 16 is similar in scope to claim 1 and therefore rejected under the same rationale. 
Claim 17 is similar in scope to claim 1 and therefore rejected under the same rationale.
Claim 18: Ip, Cowing, Harper and Ptucha disclose an information processing system according to claim 1, wherein the attributes of the specific agent, the attributes of the user agent, the attributes of the plurality of actually existing partner users, the attributes of the partner user, and attributes of the user are the same type information including at least one of profile information, preference information, personality information, ideal profile condition information and ideal personality information (Cowing: Paragraphs 97-98 and 100; profile)

Response to Arguments
Applicant's arguments have been fully considered but are not persuasive.
Applicant requires attributes be modified however does not explicitly establish the attribute types. Therefore, changing visual appearance and behavior is believed to fall under meaning of attributes (quality or feature regarded as a characteristic) which can be modified.   

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Fagundes et al. “SYSTEM AND METHOD FOR MANAGING AVATARS” 20130166274 A1 [0047] modify avatar based on dialogue

Pare et al. “METHOD AND SYSTEM FOR SETTING UP ENCOUNTERS BETWEEN PERSONS IN A TELECOMMUNICATIONS SYSTEM” 20100146052 A1 [0024-0029] avatar modified during dialogue


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHERROD L KEATON/Primary Examiner, Art Unit 2142
12-1-2021